WARD, Circuit Judge.
This libel was filed to recover the value of a cargo of coal on the barge Western Belle, which sank and became a total loss while in tow of the tug Luzon on a voyage from Sewall’s Point, Va., to Providence, R. I. The only exception in the bill of lad*688ing was the dangers of the sea, and the sole defense set up in the answer was that the barge sank in consequence of a violent storm. The District Judge entered a decree for the libelant, without an opinion, either oral or written.
The barge certainly did not sink because of any unusual weather. It is true that a northeast storm was predicted on the day the barge sank, and that the tug for that reason was deviating to the Delaware Breakwater as a port of refuge. But between Saturday, September 22, at 11 p. m., and 7:30 p. m. of September 23, when the barge sank, the wind as recorded at Delaware Breakwater, which was about 22 miles north and west of the place of sinking, and at Cape May, further to the north, and at Cape Henry, to the south, indicated only moderate to strong breezes by the Beaufort scale. The master and crew performed their routine duties without any indication of apprehension until immediately before the barge sank, and at no time gave any signál of distress to the tug.
The decree is affirmed;